Exhibit 3.1 Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OFCORRECTION OF "ADEX MEDIA, INC.", FILED IN THIS OFFICE ON THETHIRTIETHDAY OF APRIL, A,D. 2008, AT 1:09 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4536801 8100 080487498 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6558212 DATE: 04-30-08 State of Delaware Secretary of State Division of Corporations Delivered 01:09 PM 04/30/2008 FILED 01:09 PM 04/30/2008 SRV 080487498 - 4536801 FILE' STATE OF DELAWARE CERTIFICATE OF CORRECTION Adex Media Inc. Corporation organized and existing under by virtue of the General Corporation Law of the State of Delaware. DOES HEREBY CERTIFY: 1.
